Exhibit 10.49


IN ACCORDANCE WITH ITEM 601(b) OF REGULATION S-K, CERTAIN IDENTIFIED INFORMATION
(THE “CONFIDENTIAL INFORMATION”) HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT
IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF
PUBLICLY DISCLOSED. THE CONFIDENTIAL INFORMATION IS DENOTED HEREIN BY [*****].




CISCO DISTRIBUTOR VALUE CREATED SERVICES PROGRAM ADDENDUM


This Addendum (the “Addendum”) to the Support Exhibit of the Two Tier
Nonexclusive Distributor Agreement (“Agreement”) is entered into between Cisco
Systems, Inc., a California corporation having its principal place of business
at 170 West Tasman Drive, San Jose, CA 95134 ("Cisco"), and ScanSource, Inc.
("Distributor"), a South Carolina corporation with a place of business at 6
Logue Court, Greenville, South Carolina, 29615. Cisco and Distributor may be
referred to herein individually as a “Party” or collectively as the “Parties”
and is effective as of the date of last signature below (the “Effective Date”).


WHEREAS, Cisco and Distributor previously entered into a Nonexclusive Value
Added Distributor Agreement dated January 22, 2007, as amended (the
"Agreement"), and are now supplementing the Agreement In the manner stated
herein;


NOW THEREFORE, in consideration of the covenants and promises set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby expressly acknowledged by all of the parties to this Amendment,
Cisco and Distributor hereby represent, covenant and agree as follows:


1.
Cisco Distributor Value Created Services Program – Terms and Conditions



This Addendum sets forth additional terms and conditions for Distributor’s
participation and purchase of services related to the Cisco Distributor Value
Created Services Program during the term of the Agreement. Any terms not defined
in this Addendum shall have the meaning stated in the Agreement. Except as
modified by this Addendum, all terms and conditions of the Agreement shall
remain in full force and effect. In the event of a conflict between the terms
and conditions of this Addendum and any terms and conditions of the Agreement,
this Addendum will prevail with regard to the subject matter herein.


This Addendum and the Agreement are the complete agreements between the parties
and supersede all prior oral and written agreements, representations, warranties
and commitments of the parties regarding subject matter herein.


IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be duly
executed. Each party warrants and represents that its respective signatories
whose signatures appear below have been and are on the date of signature duly
authorized to execute this Addendum.


Cisco System, Inc.                ScanSource, Inc.


By: /s/ Brian Dulac                By: /s/ Rich Long    


Name: Brian Dulac                Name: Rich Long    

Title: Controller, Finance                Title: President         

Date:     March 2, 2015                Date: 2-24-15        


















--------------------------------------------------------------------------------

Exhibit 10.49


ADDENDUM TO THE TWO TIER NONEXCLUSIVE DISTRIBUTOR AGREEMENT CISCO DISTRIBUTOR
VALUE CREATED SERVICES PROGRAM TERMS AND CONDITIONS
1.0    DEFINITIONS.


1.1
Additional Program Documentation means the Performance Management Appendix,
Eligibility Guide, Eligible Bookings Guide, and incorporated by reference within
the Program Guide.



1.2
Deliverable(s) means, with respect to each Service Description, the items to be
delivered by Cisco to Distributor as specified in the Service Description,
including, without limitation, any Reports.



1.3
End User Network Information [*****].



1.4
Previous Service Program means the Cisco Partner Core-Bridge Program as defined
in the Cisco Partner Core-Bridge Distributor Consumption Model Program Guide.
Under which Distributor may have been previously participating and receiving
services from Cisco prior to the Program defined under this Addendum becoming
available.



1.5
Program means the Cisco Distributor Value Created Services Program.



1.6
Program Guide means the governing document for Cisco Distributor Value Created
Services Program, defining program elements, including, but not limited to,
eligibility, performance management, and any applicable rebates.



1.7
Report(s) means a report or reports generated by Cisco based on End User Network
Information. The information contained in Reports may include part or all of the
collected End User Network Information, product alert information, and such
other information as Cisco deems appropriate.



1.8
Service(s) means those services made available under the Program.



1.9
Services Description means the description of the Services, as of the purchase
date of such Services, to be made available by Cisco and the applicable terms
and conditions under which those Services are provided.



1.10
Territory means the country or countries in which Distributor has been granted
authorization by Cisco to participate in the Program.



1.11
Tool(s) means the software or hardware appliance, commonly referred to as "Data
Collector Tools" or ''Collectors", [*****].







--------------------------------------------------------------------------------


Exhibit 10.49




2.1
SCOPE OF THE PROGRAM.



2.2
The Cisco Distributor Value Created Services Program is a Cisco services program
that grants participants accelerated access to purchase and provide support
services for certain products as defined by the Program Guide. This Addendum
sets forth the terms and conditions for Distributor's participation, purchase
and/or license of Services solely from Cisco in the context of a Distributor-Led
service offering as described further below and in the terms of the Services
purchased under the Program. Subject to meeting eligibility criteria,
Distributor is authorized to participate in the Program within the authorized
Territory.



2.3
Upon execution of this Addendum, the Previous Service Program shall be
automatically terminated and Distributor will no longer have rights under the
Pervious Service Program.



3.0
QUALIFICATIONS OF DISTRIBUTOR. [*****] Additionally, Distributor understands and
acknowledges that Cisco may from time to time require Cisco's Advanced
Technology Provider certification or other specializations as a pre-requisite to
the Distributor being certificated as meeting the requirements to support
certain technologies or Products. These qualifications ("Eligibility Criteria")
vary depending on Territory, and are more fully described in the Program Guide
and/or Additional Program Documentation. Distributor will only be eligible to
purchase Services if they have met the eligibility requirements of the specific
Service offering. Eligibility Criteria includes, but is not limited to the
following:



i)
Meeting the Distributor eligibility requirements, including training, testing,
certification, demonstrating capabilities, and services delivery as described
more fully in the Program Guide and/or Additional Program Documentation; and



ii)
Meeting or exceeding minimum program service metrics during the term of the
Agreement in order to remain in the Program as outlined in the Program Guide
and/or Additional Program Documentation. In the event Distributor does not meet
qualifications, enrollment in the Program shall be revoked until such time as
the Distributor has been reinstated in the Program, subject to meeting metrics
or taking other actions as defined in the Program Guide and/or Additional
Program Documentation.





4.0 CHANGE OF SCOPE. Cisco reserves the right to make changes to the Program, or
parts thereof, at any time, including, but not limited to, the eligibility
criteria, performance metrics, service offerings, and rebates. Any Program
changes shall become effective [*****] from the date of notice provided by
Cisco. If Distributor does not agree with a change made to Services under the
Program under this clause, Distributor may elect to either (i) terminate this
Addendum within [*****] days of the notice of change of scope by providing
written notice to Cisco of such termination; or (ii) cease purchasing the
affected Service at its sole discretion, but such cessation will not limit
Distributor's ability to participate in the affected Service or any other
Services under the Program for which Distributor is eligible.


5.0
CISCO RIGHTS AND OBLIGATIONS.



5.0
Cisco    will    make    available    the    Services    listed    at
http://www.ciscodistributioncentral.com/cisco-distributor-value-created-services-program
for purchase by Distributor and resale to Reseller with service delivery to End
User in a Distributor-Led support model under the Program. Services are subject
to Distributor eligibility and any availability limitations specified in the
applicable Service Description.



5.2
Inspection Fee. In order to be eligible to receive support services as set out
herein for Product that has not been previously supported, for Product where
support has lapsed and/or for Other Product. the following shall apply:

5.2.1
Cisco may charge an inspection fee for Product and/or Other Product in
accordance with Cisco's standard fee schedule on the Price List in effect at the
time of inspection (any related upgrades, replacements, repairs, or
troubleshooting are excluded) ; and





--------------------------------------------------------------------------------

Exhibit 10.49




5.2.2
Cisco will validate a Software license exists for Software to be supported.
Where a valid Software license does not exist, a Software license fee shall be
payable by Distributor to Cisco.



6.0
DISTRIBUTOR RIGHTS AND OBLIGATIONS.



6.1
Distributor has read, understood, and agrees to comply with Program Guide, and
Additional Program Documentation contained therein, located at
http://www.ciscodistributioncentral.com/cisco-distributor-value-created-services-program
which is incorporated herein by reference and may be updated from time to time
by Cisco in its sole discretion under Section 4.0 (Change of Scope). Distributor
must comply at all times with requirements of particular Services, Program
Guide, and Additional Program Documentation in order to achieve and retain the
benefits of the Program, including any associated rebate.



6.2
Distributor-Led. Distributor has been granted the right by Cisco to provide
support to End Users for Services that have been made available for purchase by
any Reseller from Distributor. Such support would be considered as
Distributor-Led support provided to End User on behalf of Reseller. Under this
type of support model, Distributor will be providing support, depending on
Service indicated in the Program Guide and Additional Program Documentation, to
the End User and Cisco will be providing back line escalation support to
Distributor as defined in the Service Description for the applicable Service
purchased by Distributor. Under a Distributor-Led support model, Distributor
acknowledges that Cisco will not be providing support to Distributor, Reseller
or End User. The responsibility to provide support directly to End User will
fall on the Distributor as described in the applicable Service Description.



7.0
REPRESENTATION OF CISCO BRAND. Distributor agrees to comply with the guidelines
located at http://www.cisco.com/web/partners/market/partner-marks.html, is
incorporated herein by reference.



8.0
PRICE AND PAYMENT.



8.1
The price for support of Products is (a) calculated by applying Cisco's
then-current service list price less Distributor's discount under the Program.



8.2
All stated prices are exclusive of taxes, fees, duties or other applicable
amounts. Any taxes related to Services purchased pursuant to this Agreement
shall be paid by Distributor or Distributor shall present an exemption
certificate acceptable to the taxing authorities. Applicable taxes, if any,
shall be billed as a separate item on the invoice, to the extent possible. Cisco
reserves the right to increase any Service fee in the event a withholding
prevents Cisco from receiving the price specified above.



8.3
Distributor is free to determine its resale prices unilaterally. Distributor
understands that neither Cisco, nor any employee or representative of Cisco, may
give any special treatment (favorable or unfavorable) to Distributor as a result
of Distributor’s selection of resale prices. No employee or representative of
Cisco or anyone else has any authority to specify what Distributor's resale
prices for the Services must be, or to inhibit in any way, Distributor's pricing
discretion with respect to the Services.







--------------------------------------------------------------------------------


Exhibit 10.49




9.0
LICENSE.



9.1
Subject to the terms and conditions herein, Cisco grants to Distributor a
limited. revocable, non-exclusive, non-transferable license to (a) use, display,
reproduce, modify, and distribute Deliverables; (b) create, use, reproduce, and
distribute derivative works of the Deliverables; and c) distribute Software that
Distributor may receive as a result of Services provided under the Program, only
on Product covered under the Program. The license herein is granted solely for
Distributor's support of End Users during its participation in the Program and
solely for use with Cisco products. Distributor may not sublicense to any
persons or entity any rights to reproduce or distribute the Deliverables. Cisco
also may terminate this license upon written or oral notice to Distributor, with
or without prior notice.



9.2
Access to and use of Tool(s) by Distributor is subject to acceptance of the
Cisco End User License Agreement located at www.cisco.com/go/warranty
incorporated by reference and made a part hereof. Distributor agrees to return
Tool(s) upon termination of the license or upon Cisco's request that the Tool(s)
be returned to Cisco.



10.0
OWNERSHIP. As between Distributor and Cisco, Cisco shall at all times retain all
right, title, and interest in and to all pre-existing Intellectual Property
owned by Cisco as of the Effective Date and all Intellectual Property in and to
the Services and Deliverables or other Intellectual Property provided or
developed by Cisco or a third party on Cisco's behalf thereafter. As between
Distributor and Cisco, Distributor shall at all times retain all right, title,
and interest in and to all pre-existing Intellectual Property owned by
Distributor as of the Effective Date and all Intellectual Property that is
developed by Distributor or by a third party on Distributor's behalf thereafter
without the benefit of any of Cisco's Intellectual Property. Third party
hardware and software shall at all times be owned by the applicable third party.



11.0
WARRANTY. ALL SERVICES PROVIDED HEREUNDER SHALL BE PERFORMED IN A WORKMANLIKE
MANNER. EXCEPT AS SPECIFIED IN THIS SECTION, CISCO HEREBY DISCLAIMS AND
DISTRIBUTOR WAIVES ALL REPRESENTATIONS, CONDITIONS, ANO WARRANTIES (WHETHER
EXPRESS, IMPLIED, OR STATUTORY), INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OR
CONDITION (A) OF MERCHANTABLIITY, FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMEN,TTITLE, SATISFACTORYQUALITY, QUIET ENJOYMENT, ACCURACY, (B)
ARISING FROM ANY COURSE OF DEALING , COURSE OF PERFORMANCE, OR USAGE IN THE
INDUSTRY. TO THE EXTENT AN IMPLIED WARRANTY CANNOT BE DISCLAIMED, SUCH WARRANTY
IS LIMITED IN DURATION TO THE APPLICABLE EXPRESS WARRANTY PERIOD. DISTRIBUTOR'S
SOLE AND EXCLUSIVE REMEDY FOR BREACH OF WARRANTY SHALL BE, AT CISCO'S OPTION,
RE­ PERFORMANCE OF THE SERVICES; OR CANCELLATION OF THE APPLICABLE SERVICE
ORDERED AND RETURN OF THE PORTION OF THE SERVICE FEES PAID TO CISCO BY
DISTRIBUTOR FOR SUCH NON-CONFORMING SERVICES.



12.0
LIMITATION OF LIABILITY AND CONSEQUENTIAL DAMAGES WAIVER.



12.1
DISTRIBUTOR EXPRESSLY ACKNOWLEDGES AND AGREES THAT IT IS SOLELY RESPONSIBLE FOR
THE DETERMINATION ANO IMPLEMENTATION OF THEIR END USER'S NETWORK, DESIGN,
BUSINESS, OR OTHER REQUIREMENTS AND THAT CISCO SHALL NOT BE RESPONSIBLE FOR THE
FAILURE OF DELIVERABLES AND/OR RELATED SOFTWARE TO MEET END USER'S NETWORK,
DESIGN, BUSINESS, OR OTHER REQUIREMENTS.



12.2
ALL LIABILITY OF CISCO, ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
AND SUPPLIERS (COLLECTIVELY) FOR CLAIMS ARISING UNDER THIS ADDENDUM OR OTHERWISE
HOWSOEVER ARISING SHALL BE LIMITED TO THE AMOUNT PAID BY DISTRIBUTOR TO CISCO
PURSUANT TO THE RELEVANT SERVICE DURING THE [*****] PERIOD PRECEDING THE EVENT
OR CIRCUMSTANCES FIRST GIVING RISE TO SUCH LIABILITY. THIS LIMITATION OF
LIABILITY IS CUMULATIVE AND NOT PER-INCIDENT (I.E., THE EXISTENCE OF TWO OR MORE
CLAIMS WILL NOT ENLARGE THIS LIMIT).





--------------------------------------------------------------------------------

Exhibit 10.49




12.3
EXCEPT FOR DISTRIBUTOR'S BREACH OF SECTION 9 (LICENSE), IN NO EVENT SHALL EITHER
PARTY, ITS RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, OR
SUPPLIERS BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT, OR CONSEQUENTIAL
DAMAGES, OR LOST REVENUE, LOST PROFITS, OR LOST OR DAMAGED DATA, WHETHER ARISING
IN CONTRACT, TORT (INCLUDING NEGLIGENCE), OR OTHERWISE, EVEN IF SUCH PARTY HAS
BEEN INFORMED OF THE POSSIBILITY THEREOF.



13.0
DATA USAGE AND PROTECTION.



13.1
For the purposes of this Section, "personal data", "processing of personal
data'', (''processing"), "controller", "processor”, “data subjects", and "third
party", shall have the same meanings as in Directive 95/46/EC of the European
Parliament and of the Council of 24 October 1995 on the protection of
individuals with regard to the processing of personal data and of the free
movement of such data. If the applicable laws implementing the Directive in a
particular country apply a broader definition of "personal data" (e.g. so as
also to include information about legal entities), then the definition of
"personal data" under that country's implementing laws shall apply.



13.2
Cisco shall, during the term of this Agreement, comply with all applicable laws,
regulations, regulatory requirements, and codes of practice in connection with
any processing of personal data which they undertake in the performance of or in
connection with this Agreement or which may otherwise apply, including, without
limitation, privacy or data protection laws applicable in the country or
countries where personal data is collected or held or otherwise processed
including, but not limited to laws and regulations implementing Directive
95/46/EC (such as the UK Data Protection Act 1998), Directive 2002/58/EC on
Privacy and Electronic Communications, and any data privacy laws enacted
thereunder (together, the "Data Protection Laws").



13.3
Cisco shall not transfer End User personal data across any country border unless
it is strictly unavoidable for the proper performance of the Services.



13.4
Cisco shall treat all personal data in a manner consistent with its Privacy
Policy statement (available at Cisco.com).









--------------------------------------------------------------------------------


Exhibit 10.49


14.0
ASSIGNMENT AND SUBCONTRACTING.



14.1
Without prejudice to the Assignment provision of the Agreement, Distributor may
not delegate, assign, or subcontract any obligation which it has to an End User
to provide support services for Products under the Program incorporating any of
the Services, except where;



(a)
otherwise permitted in writing by Cisco with its prior written consent; or



(b)
Distributor subcontracts to a company that meets the qualification criteria for
participation under the Program but is acting as a subcontractor to Distributor
("Services Only Partner"); or



(c)
Distributor subcontracts to a service provider in respect of which Distributor
demonstrates to Cisco's reasonable satisfaction , such approval not to be
unreasonably withheld or delayed, that the service provider provides support
services of an equivalent level of quality to an Distributor qualified under the
Program.



14.2
In the event that the Territory includes a country within the European Economic
Area ("EEA" ), Distributor is authorized to provide support services
incorporating the Services under the Program in an EEA country (''Destination
Country" ) where it is not qualified to participate in the Program, provided it
has either: (f) subcontracted the Services to a Services Only Partner qualified
in the Destination Country as set forth above; or (li) made other arrangements
to Cisco's reasonable satisfaction, such approval not to be unreasonably
withheld or delayed, to provide support services in the Destination Country of a
quality equivalent to a Services Only Partner qualified in that country.



14.3
In all permitted exceptions identified above, the Distributor subcontracting the
Services shall remain entirely responsible and any actions taken by the
Distributor or the Services Only Partner will count in the measurement of
Distributor’s performance metrics under the Program.



15.0
TERM AND TERMINATlON.



15.1
In addition to all rights and remedies which it may have under the Agreement,
Cisco may terminate or suspend its performance with respect to some or all
Products covered under this Program, whether or not Products were purchased
prior to or subsequent to the Effective Date, immediately upon notice if (i)
Distributor fails to maintain the eligibility under the Program; (ii)
Distributor fails to pay for the Services when due and fails to make such
payment within [*****] days after notice from Cisco of such past due payment;
(iii) if Distributor breaches the provisions of Sections 9, 17.2, 17.3, and/or
any of the material provisions of this Addendum and fails to remedy such breach
within [*****] days after written notification by Cisco to Distributor of such
breach; (iv) in the event that Cisco discontinues Service for one or more
Product for whatever reason or (v) the Agreement terminates.



15.2
Either party may at any time terminate the Addendum for convenience, for any
reason or no reason, by providing the other party with [*****] prior written
notice of termination.



15.3
This Addendum shall terminate when the Agreement terminates.



15.4
In the event that Cisco's obligations to Distributor under this Program with
respect to support of Product for which payment was made prior to the expiration
of the term as set forth in this Section extend beyond the term as applicable,
and provided that Distributor complies with the terms of the Agreement and its
obligations in this Addendum, Cisco will provide support to Distributor for the
term of support specified in the purchase order issue to Cisco by Distributor
provided that the maximum period of support shall not exceed [*****] years from
the date of such purchase order.



16.0
INDEMNIFICATION. Distributor hereby indemnifies and holds Cisco harmless from
any claim, loss, damage, or expense, including, but not limited to, reasonable
court costs and attorneys' fees, resulting from any claim made by End User
against Cisco that: (a) Distributor has failed to provide End User with support
services in accordance w1th an agreement between Distributor and End User; or
(b) Distributor has failed to





--------------------------------------------------------------------------------

Exhibit 10.49


comply with or perform its obligations set forth in this Agreement, whether
under a claim of a third party beneficiary or otherwise. This shall not limit
Cisco's obligations, subject to the terms of this Agreement, to provide the
support services described herein.


17.0
GENERAL.



17.1
Third Party Services. Cisco reserves the right to subcontract the provision of
all or part of the Services to a third party.



17.2
Disclosure of Contract Information. Distributor acknowledges and agrees that in
no event shall any of the information contained in this Agreement or
Distributor's service contract number(s) or Cisco.com access information be
disclosed to any third party. Such information shall be considered Confidential
Information under the Agreement.



17.3
Service Marks. Distributor will not use Cisco's service marks in any manner
except as set out in this Agreement or as mutually agreed upon in writing.



17.4
Entitlement. Distributor acknowledges that Cisco has the right to verify an End
User's entitlement to receipt of Services, and that End User is entitled to
receive support services only on Product for which Distributor has paid the
applicable license and support fees to Cisco. Distributor agrees to assist Cisco
with enforcement of End User entitlement as necessary, including, without
limitation, providing serial number(s) to Cisco and enabling Cisco to undertake
inventory review(s).



17.5
Notices. All notices required or permitted under this Addendum wilt be in
writing and will be deemed given one (1) day after deposit with a commercial
express courier specifying next day delivery (or two (2) days for international
courier packages specifying 2-day delivery), with written verification of
receipt. All communications will be sent to the addresses set forth on the cover
sheet of this Agreement or such other address as may be designated by a party by
giving written notice to the other party pursuant to this paragraph.
Notwithstanding the above, notices regarding changes to the Program may also be
by posting on Cisco.com or by e-mail or fax.



17.6
Assignment. Neither this Addendum nor any rights under this Addendum may be
assigned by Distributor without the express prior written consent of Cisco. Any
attempted assignment in violation of the preceding sentence shall immediately
terminate the Addendum. Cisco may assign this Addendum and any right or
obligation under it without Distributor's approval, to any affiliate, meaning
any corporation, firm, partnership or other entity that directly or directly
controls, or is controlled by, or is under common control with Cisco.



17.7
Survival. Sections 9 (License), 10 (Ownership), 11 (Warranty), 12 (Limitation of
Liability and Consequential Damages Waiver), 13 (Data Usage and Protection), 15
(Term and Termination), 16 (Indemnification), and 18 (General) shall survive the
termination or expiration of this Addendum.



